     Case 2:19-cv-09776 Document 1-2 Filed 04/12/19 Page 1 of 5 PageID: 18




John M. Bowens, Esq.
SCHENCK, PRICE, SMITH & KING, LLP
220 Park Avenue | P.O. Box 991
Florham Park, New Jersey 07932-0991
(973) 539-1000
Attorneys for Plaintiff,
Morris County Board of Chosen Freeholders

                      UNITED STATES DISTRICT COURT
                         DISTRICT OF NEW JERSEY



MORRIS COUNTY BOARD OF                     CASE NO.: _______________
CHOSEN FREEHOLDERS

                Plaintiff,                      VERIFIED COMPLAINT

v.

FREEDOM FROM RELIGION
FOUNDATION and DAVID
STEKETEE

              Defendants.



      1.    The County of Morris (“County”) is a governmental entity organized

and existing under the laws of the State of New Jersey.

      2.    Upon information and belief, Freedom from Religion Foundation

(“FFRF”) is a Wisconsin corporation dedicated to the eradication of religious

freedom under the First Amendment.

      3.    David Steketee (“Steketee”) is a resident of Morris County.
     Case 2:19-cv-09776 Document 1-2 Filed 04/12/19 Page 2 of 5 PageID: 19




      4.     The County has had a voter approved program which provided grants

to non-profit entities, including religious institutions, which owned buildings named

to the federal or state list of historical buildings (“Grant Program”).

      5.     On December 1, 2015, FFRF filed suit against the County to enjoin that

portion of the Grant Program which provided grants to religious institutions which

qualified under the Grant Program.

      6.     On January 9, 2017, the Law Division of the Superior Court of New

Jersey for Somerset County (“law Division”), granted summary judgement in favor

of the County.

      7.     FFRF filed an appeal with the Appellate Division of the Superior Court

of New Jersey.

      8.     On April 7, 2017, the County filed a motion to relax certain court rules

and permit a direct appeal to the New Jersey Supreme Court.

      9.     On June 2, 2017, the Court granted the County’s motion.

      10.    On April 18, 2018, the Supreme Court issued its opinion reversing

summary judgement in favor of the County. Although the Court made reference to

the decision in Trinity Lutheran Church of Columbia, Inc. v. Comer, 137 S. Ct. 2012

(2017), it held that a provision of the New Jersey Constitution which predates the

United States Constitution was controlling.
    Case 2:19-cv-09776 Document 1-2 Filed 04/12/19 Page 3 of 5 PageID: 20




      11.    The County filed an application for certiorari with the United Supreme

Court. That application was denied, with three (3) Justices dissenting.

      12.    On March 27, 2019, FFRF filed a motion with the Law Division

seeking to reopen the original complaint and award it approximately $750,000.00 in

counsel fees as a “prevailing party.”

      13.    Although the Law Division shared the County’s view that the Grant

Program was constitutionally sound, it is now constrained by the decision of the New

Jersey Supreme Court which denied application of Trinity Lutheran.

      14.    The County thus faces the imposition of substantial counsel fees based

upon the erroneous decision of the New Jersey Supreme Court. The County is also

compelled to deny grants to religious institutions in violation of the United States

Constitution. The County has no adequate basis for relief in the New Jersey Courts.

      WHEREFORE, the County asks this Court to enter an order:

      1.     Enjoining FFRF and Steketee from seeking counsel fees from the

County in the Law Division; and,
     Case 2:19-cv-09776 Document 1-2 Filed 04/12/19 Page 4 of 5 PageID: 21




      2.     Permitting the County to proceed with the Grant Program’s issuance of

grants to religious institutions.

                                    SCHENCK, PRICE, SMITH & KING, LLP
                                    220 Park Avenue | PO Box 991
                                    Florham Park, New Jersey 07932
                                    Attorneys for Plaintiff
                                    Morris County Board of Chosen Freeholders
                                    By:   /s/ John M. Bowens
Dated:       April 12, 2019               John M. Bowens, Esq.
    Case 2:19-cv-09776 Document 1-2 Filed 04/12/19 Page 5 of 5 PageID: 22




                                VERIFICATION

      JOHN M. BOWENS, of full age, being duly sworn upon his oath, says:

            1.     I have read the facts asserted in the foregoing Verified Complaint

and they are true and accurate to the best of my knowledge and belief.

            2.     I certify that the foregoing statements made by me are true. I am

aware that if any of the foregoing statements made by me are willfully false, I am

subject to punishment.

                                SCHENCK, PRICE, SMITH & KING, LLP
                                220 Park Avenue | PO Box 991
                                Florham Park, New Jersey 07932
                                Attorneys for Plaintiff
                                Morris County Board of Chosen Freeholders
                                By:   /s/ John M. Bowens
                                      John M. Bowens, Esq.

Dated:      April 12, 2019
